       Case 3:20-cv-00569-MPS Document 351 Filed 03/03/21 Page 1 of 2




                           UNITED STATES DISTRICT
                         COURT FOR THE DISTRICT OF
                         CONNECTICUT


   JAMES WHITTED, individually, and on
   behalf of all others similarly situated,
                                                         No. 3:20-cv-00569 (MPS)
                          Petitioner,
                  v.

   DIANE EASTER, Warden of Federal
   Correctional Institution at Danbury in her
   official capacity,
                                                         March 3, 2021
                          Respondent.



       MOTION TO SEAL CERTAIN EXHIBITS FILED IN SUPPORT OF
           NOTICE OF REQUEST FOR STATUS CONFERENCE

       Petitioner-Class, through counsel, moves to seal Exhibits A, B-2, C-2, D-2, E-2,

F, and G filed with its Notice of Request for Status Conference. (Dkt No. 350). These

Exhibits identify certain individuals incarcerated at FCI Danbury as medically

vulnerable and disclose medical and other information about these individuals that this

Court has ordered may be filed under seal in this case. Redacted versions of some of

these Exhibits have been publicly filed along with the Motion. See Ex. B-1, C-1, D-1,

E-1.




                                               1
        Case 3:20-cv-00569-MPS Document 351 Filed 03/03/21 Page 2 of 2




Dated: March 3, 2021                                Respectfully submitted,

                                                    Counsel for the Petitioner-Class


/s/ Sarah F. Russell_______                             Alexandra Harrington, ct 30943
Sarah French Russell, ct26604                           Criminal Justice Advocacy Clinic University
Tessa Bialek, ct30582                                   at Buffalo School of Law
Lauren Austin, Law Student Intern*                      507 O’Brian Hall, North Campus
Dominique Granata, Law Student Intern*                  Buffalo, NY 14260
Alexis Farkash, Law Student Intern                      Telephone: (716) 984-2453
Nathanael Honore, Law Student Intern*                   Email: aharr@buffalo.edu
Nooram Mumtaz, Law Student Intern*
Gabriella Pascarelli, Law Student Intern*               David S. Golub, ct00145
Samantha Pernal, Law Student Intern                     Jonathan M. Levine, ct 07584
Xhoni Qyteza, Law Student Intern*                       Silver Golub & Teitell LLP
Catherine Seymour, Law Student Intern*                  184 Atlantic Street
Hannah Snow, Law Student Intern                         Stamford, CT 06901
Kimberly Van Grouw, Law Student Intern*                 Telephone: (203) 325-4491
Kylee Verrill, Law Student Intern                       Email: dgolub@sgtlaw.com
Legal Clinic, Quinnipiac University School of Law               jlevine@sgtlaw.com
275 Mt. Carmel Avenue
Hamden, CT 06518
Telephone: (203) 582-5258
Email: sarah.russell@quinnipiac.edu
       tessa.bialek@quinnpiac.edu

Fiona Doherty, ct28623
Zal K. Shroff, phv10872
*Poonam Daryani, Law Student Intern
*Elizabeth Clarke, Law Student Intern
Ariadne Ellsworth, Law Student Intern
Alexandra Gonzalez, Law Student Intern
Alexander Nocks, Law Student Intern
Phoenix Rice-Johnson, Law Student Intern
P.O. Box 209090
New Haven, CT 06520
Telephone: (203) 432-4800
Email: fiona.doherty@ylsclinics.org
Jerome N. Frank Legal Services Organization

*Law student appearance motions forthcoming




                                              2
